
	

114 SRES 633 IS: Expressing the sense of the Senate on the plan of the Department of Defense and the Department of Energy for modernizing the nuclear weapons of the United States.
U.S. Senate
2016-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 633
		IN THE SENATE OF THE UNITED STATES
		
			December 9, 2016
			Mr. Franken (for himself, Mr. Sanders, Mr. Whitehouse, Ms. Warren, Mr. Markey, Mr. Merkley, Ms. Baldwin, Mr. Schatz, Mr. Wyden, Mrs. Boxer, Mr. Leahy, Mr. Brown, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the Senate on the plan of the Department of Defense and the Department of
			 Energy for modernizing the nuclear weapons of the United States.
	
	
 Whereas nuclear war poses the gravest risk to the national security of the United States; Whereas, as of 2016, the United States maintains a force of approximately 7,000 nuclear weapons, either active, on reserve, or waiting for dismantlement;
 Whereas the Department of Defense and the Department of Energy are planning an extensive and costly program to modernize the nuclear weapons of the United States;
 Whereas there is substantial controversy over whether the nuclear modernization plan goes beyond assuring that the United States nuclear deterrent is safe, secure, and reliable to defend the United States and allies of the United States, and is instead a plan for the development of an even more powerful nuclear arsenal that lacks sufficient cost analysis or decisions on priorities;
 Whereas the nuclear modernization plan was launched in a different budget era before the enactment of the Budget Control Act of 2011 (Public Law 112–25; 125 Stat. 240), which includes budget caps;
 Whereas there is widespread agreement that the United States should retain a robust nuclear arsenal to deter a nuclear attack on the United States or allies of the United States;
 Whereas, if the nuclear modernization plan is followed, the United States would face a modernization mountain of the heightened expenses associated with developing and procuring 12 SSBN(X) nuclear submarines, as many as 100 long-range strike bombers, a new nuclear-tipped cruise missile, and 642 intercontinental ballistic missiles and nuclear weapons all at the same time;
 Whereas the total cost to develop, procure, and maintain such an enhanced nuclear arsenal over the next 3 decades has been estimated at up to $1,000,000,000,000;
 Whereas, if all those nuclear weapons programs move forward at their estimated cost, other priorities may suffer, including the fight against international terrorism, the purchase of conventional weapons, and training and maintenance of troops;
 Whereas a 2014 review by the National Defense Panel, led by former Secretary of Defense William Perry and retired United States Army General John Abizaid, concluded, Recapitalization of all three legs of the nuclear Triad with associated weapons could cost between $600 billion and $1 trillion over a thirty year period, the costs of which would likely come at the expense of needed improvements in conventional forces.;
 Whereas Brian McKeon, the Principal Deputy Under Secretary of Defense for Policy, noted, We’re looking at that big bow wave and wondering how the heck we’re going to pay for it, and probably thanking our lucky stars we won’t be here to answer the question.;
 Whereas Under Secretary of Defense (Comptroller) Mike McCord expressed his concern over the costs of the nuclear refurbishment program, saying, I don't know of a good way for us to solve this issue., while noting that it will be a major challenge for the next President;
 Whereas Todd Harrison of the Center for Strategic and International Studies pointed out that with a nuclear modernization bow wave facing the United States, the next President will need to make many difficult choices to rationalize long-term defense modernization plans with the resources available; and
 Whereas former Secretary of Defense Perry stated at a July 2016 hearing, I do not believe we should simply modernize all systems that we built during the Cold War.: Now, therefore, be it   That it is the sense of the Senate that the President should—
 (1)take action to ensure the affordability and feasibility of the plan of the Department of Defense and the Department of Energy for modernizing the nuclear weapons of the United States by reevaluating, and modifying accordingly, proposals for programs to modernize United States nuclear weapons and delivery systems for such weapons with the goal of ensuring that such proposals focus on refurbishment to ensure security and safety as well as efficiency of existing weapons and delivery systems; and
 (2)prioritize among any programs that are planned so that the United States retains a nuclear arsenal robust enough to meet deterrence needs and so that such programs do not jeopardize other economic investments and other security expenditures appropriate to the needs of the United States in the 21st century, including responses to conventional and nonconventional threats.
			
